NUMBER 13-17-00127-CR

                             COURT OF APPEALS

                   THIRTEENTH DISTRICT OF TEXAS

                      CORPUS CHRISTI - EDINBURG


ROLANDO S. VILLEGAS,                                                        Appellant,

                                               v.

THE STATE OF TEXAS,                                                         Appellee.


                    On appeal from the 24th District Court
                         of Victoria County, Texas.


                                      ORDER

    Before Chief Justice Valdez and Justices Longoria and Hinojosa
                           Order Per Curiam

       This Court has received the appellate record with the exception of certain sealed

exhibits. The clerk of the trial court is ORDERED to forward sealed Exhibit SX 22

admitted at trial in Cause No. 5-12-29051-A to this Court within ten days from the date of

this order.
      It is so ORDERED.

                                PER CURIAM

Delivered and filed the
1st day of October, 2018.




                            2